DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 25-32 and 44, in the reply filed on 02 July 2021 is acknowledged.
Claims 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 27-31 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mizawa et al. (US 2012/0133077 A1).

Regarding claim 26, Mizawa discloses a substantially identical anti-stiction flexible which implies that the mold is substantially transparent.
Regarding claim 27, Mizawa discloses the flexible substrate has a patterned surface (FIG. 1-9, ¶¶ 109-111).
Regarding claim 28, Mizawa discloses the flexible substrate comprises an ultraviolet curable resist or a thermal curable resist (¶ 102).
Regarding claim 29, Mizawa discloses the flexible substrate is an acrylic or epoxy based resist (¶ 102).
Regarding claim 30, Mizawa discloses a substantially uniform coating of the flexible substrate is by said anti-stiction silicon dioxide layer (FIG. 1-5, 8-9, ¶¶ 114-115, 194) which implies the claimed 90-100% coating.
Regarding claim 31, Mizawa discloses said anti-stiction silicon dioxide layer comprises an anti-stiction agent that is selected from the group consisting of fluorinated alkylsilane, alkylsilane, perfluoroalkyl-phosphonic acid and alkyl-phosphonic acid (¶ 117).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Alternatively, claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mizawa et al. (US 2012/0133077 A1).
Mizawa does not appear to explicitly disclose that the mold is substantially transparent or that the coating covers 90-100% of the surface area.
However, the process and materials of Mizawa is substantially identical to the claimed method and at the time of invention, it would have been prima facie obvious to one of ordinary 

Claims 32 and 44, rejected under 35 U.S.C. 103 as being unpatentable over Mizawa et al. (US 2012/0133077 A1) as applied to claim 25 above, further in view of Saifullah et al. (US 2011/0031658 A1).
Regarding claim 31, Mizawa does not appear to explicitly disclose the specific anti-stiction agent. Mizawa does discloses tridecafluoro(1,1,2,2)tetrahydrooctyl trichlorosilane (¶ 229), perfluorohexanoic acid (¶ 231), 1H,1H-tridecafluoroheptylamine (¶ 233), and methyl triisocyanate silane (¶ 235).
However, Saifullah discloses a similar method of forming an imprint mold (title/abstract, ¶¶ 73+) having an anti-stiction coating (¶¶ 81+) including perfluorodecyltrichlorosilane (FDTS) (¶ 130.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the anti-stiction agent of Mizawa to include FTDS of Saifullah, because such materials are alternate expedients and would have expected results.
Regarding claim 44, Mizawa discloses that the anti-stiction flexible mold is formed by (a) depositing a layer of silicon dioxide on a flexible substrate; and (b) interacting said layer of silicon dioxide with an anti-stiction agent to form said anti-stiction flexible mold (FIG. 3; ¶¶ 102+ 136-142)
Mizawa does not appear to expressly discloses vaporizing the anti-stiction agent.
However, Saifullah discloses a similar method of forming an imprint mold (title/abstract, ¶¶ 73+), where the anti-stiction coating is formed by vapor deposition (¶¶ 82, 130).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the deposition of Mizawa to include vapor deposition of Saifullah, because such methods are alternate expedients and would have expected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saifullah; M. S. M. et al.
US 9,904,165 B2
Lee; Yeong Yuh et al.
US 2021/0170667 A1
Law; Bee Khuan Jaslyn et al.
US 2013/0034690 A1
Law; Bee Khuan Jaslyn et al.
US 2013/0204392 A1
Kobrin; Boris
US 8,192,920 B2
Kustandi; Tanu Suryadi et al.
US 8,545,746 B2
Low; Hong Yee et al.
US 7,776,250 B2
Tan; Beng Soon et al.
US 10,890,783 B2
Shannon; Mark A et al.
US 8,480,942 B2
Low; Hong Yee et al.
US 9,427,908 B2
Chen; Yanfeng et al.
US 8,871,048 B2
Mizawa; Takahide et al.
US 9,354,512 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742